Pezman, J. Angelo’s Firestone seeks from respondent payment of the sum of $49.71 for materials delivered to the State Highway Garage of the State of Illinois, Department of Public Works and Buildings, said Garage being located at 4051 North Harlem Avenue, Chicago, Illinois. Claimant seeks payment of said sum of $49.71 for said materials delivered, and alleges that its demand for payment was refused on the grounds that funds appropriated for the Department of Public Works and Buildings for such payments had lapsed. A Departmental Report was filed in this matter, which indicated that the materials ordered were received in good condition, and that the charges were true and correct. On May 2, 1966, a written stipulation was entered into between claimant and respondent, which found that claimant furnished said materials to the State of Illinois, Department of Public Works and Buildings; that the amount claimed, $49.71, was the reasonable and equitable charge for said material; and, that claimant was entitled to be reimbursed in that amount. This Court has repeatedly held that, where a contract has been: (1) properly entered into; (2) services satisfactorily performed and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contract was entered into; and (5) the appropriation for the biennium from which such claim could have been paid had lapsed; it would enter an order for the amount due. Rockford Memorial Hospital, a Corporation, vs. State of Illinois, Case No. 5165, opinion filed September 25, 1964; Memorial Hospital of Du-Page County, a Corporation, vs. State of Illinois, case No. 5197, opinion filed January 12, 1965. It appears that all qualifications for an award have been met in the instant case. Claimant is hereby awarded the sum of $49.71.